 saa Case 1:18-cr-00790-PGG Document 73   Filed 12/31/19 Page 1 of 1

st
Se,
lb
57
    / :
                                     U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew's Plaza
                                                       New York, New York 10007


                                                       December 31, 2019
BYECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. Larry Oquendo, 18 Cr. 790 (PGG)

Dear Judge Gardephe:

        The Government writes to provide an update to the Court regarding restitution and
respectfully request additional time to determine the appropriate restitution in the above captioned
case.

       On December 2, 2019, the Court sentenced the defendant. During sentencing, the
Government requested additional time to consider appropriate restitution and the Court ordered
the Government inform the Court about restitution no later than January 1, 2020. Since that time,
the Government has worked with the victim's records to determine the appropriate restitution.
Although those efforts are ongoing, additional time is required in light of the holidays and the
victim's presence overseas.

       In light of these ongoing efforts, the Government respectfully requests an additional 15
days to consider appropriate restitution and provide a status letter to the Court on January 15, 2020.
Pursuant to Title 18, United States Code, Section 3664( d)(5), an order of restitution must be
entered no later than 90 days following sentencing. United States v. Stevens, 211 F.3d I, 4 (2d Cir.
2000) ("$ 3664( d)(5) contemplates the entry of the restitution order within the 90-day
period ...."); but see United States v. Zakhary, 357 F.3d I 86, 191 (2d Cir. 2004) ( describing that
entry ofa restitution order after the 90-day limit is acceptable in certain circumstances). Here, the
90 days will run on March I, 2020.

       For the foregoing reasons, the Government respectfully requests that it be permitted to
update the Court about potential restriction no later than January 15, 2020.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
       MEMO ENDORSED                                   United States Attorney

       The Application is granted.




                                                       •
       SO ORDERED:                               By:

             a, 4Al
       Paul'G. Gardephe,    US.D.J.
                                                       Assistant United States Attorney
                                                       (212) 637-2591
       Dated:__    ~-      -<- ?o ~..
                             1
